DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The preliminary amendment filed on 6/16/21 has been entered.  Applicant amended claims 2-10.  Claims 1-10 are currently pending in this application. 

Claim Objections
Claims 1-10 are objected to because of the following informalities:  
– In Claim 1, line 1, -- A -- should be added in front of “ Method ”. 
- In claim 1, line 2, “at least one” should be deleted.
- In claim 1, line 4, “only a first “needs to be changed to -- only a first cell (cell 1) --.
- In claim 1, line 4, 6; in claim 3, line 2, “said plurality of storage cells” needs to be changed to -- said plurality of NH3 storage cells--.
- In claim 10, line 2, “pollutant contained into” needs to be changed to – pollutant contained in --.
Appropriate correction is required.





Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1, 2 recite “said first storage cell is arranged at an inlet of said SCR catalytic converter according an exhaust gas circulation” which renders claim indefinite since it is not clear that limitation “said first storage cell is arranged at an inlet of said SCR according an exhaust gas flow or an exhaust gas circulation”.   
-Claim 1 recites “controlling only a first cell of said plurality of storage cells according to feedback control based on a reference value” which renders claim indefinite since it is unclear to “a reference value” of what exhaust gas component that Applicant is intending to claim.
Claim 3 recites “the last storage cell” which render claim indefinite since there is insufficient antecedent basis for this limitation in the claim.


Claim 4 recites “said another NH3 storage cell” which render claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites “the NH3 storage” which render claim indefinite since there is insufficient antecedent basis for this limitation in the claim.
Claims 5-9 are rejected by virtue of their dependence to claim 1.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 3-10 are rejected under 35 U.S.C. 102a1 as being anticipated by Dobson et al. (US 2011/0023591).          

Regarding claims 1, 7-9, Dobson discloses a method for controlling a SCR catalytic converter of a vehicle, comprising a first step of modelling said at least one SCR catalytic converter (76) (Figs 1, 3) as a plurality of NH3 storage cells (78, 80) (Figs. 1, 3, par. [0027, 0040, 0068]), a second step of controlling only a first (cell 78) of said plurality of storage cells (see step 802 in Fig. 11, par. [0046, 0070]), according to feedback control based on a reference value (see par. [0041, 0043, 0045, 0057, 0079]), and a third step of adapting said reference value on the basis of a storage level of at least another storage cell (80) (Fig. 1) of said plurality of storage cells (see par. [0028, 0049, 0080, 0091], wherein said first storage cell (78) is arranged at an inlet of said SCR catalytic converter (76) (Fig. 1) according an exhaust gas circulation.

    PNG
    media_image1.png
    548
    795
    media_image1.png
    Greyscale



Regarding claim 3, the modified Dobson discloses the method according to claim 1, Dobson further discloses wherein said another storage cell (80) is the last storage cell of said plurality of storage cells (78, 80) (Figs. 1, 3).

Regarding claim 4, the modified Dobson discloses the method according to claim 1, Dobson further discloses wherein said reference value (temperature, exhaust gas flow) is raised proportionally to increase the NH3 storage within said another NH3 storage cell (see par. [0080-0083, 0091]).

Regarding claim 5, the modified Dobson discloses the method according to claim 1, Dobson further discloses wherein said another NH3 storage cell (80) is the last NH3 storage cell of said SCR catalytic converter (76) (Fig. 1).

Regarding claim 6, the modified Dobson discloses method according to claim 1; however, Dobson further discloses said SCR catalytic converter has two NH3 storage cells and wherein said another NH3 storage cell is the last NH3 storage cell of said SCR catalytic converter (76) (Fig. 1).

Regarding claim 10, the modified Dobson discloses a diesel combustion engine including an after treatment system arranged to treat pollutant contained into exhaust gas produced by the diesel engine, the after treatment system including a SCR catalytic converter (76) (Fig. 1) and an engine control unit (12) (Fig. 1) configured to control the .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Dobson et al. (US 2011/0023591).
The modified Dobson discloses the method according to claim 1, however, Dobson fails to disclose wherein said SCR catalytic converter includes two or more SCR devices cascaded connected, and wherein two SCR devices are modelled as including said plurality of NH3 storage cells distributed along with said two or more SCR devices.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to have utilized two or more SCR devices 

Conclusion
Any inquiry concerning this communication from the examiner should be directed to Examiner Diem Tran whose telephone number is (571) 272-4866. The examiner can normally be reached on Monday -Friday from 8:30 a.m.- 5:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http:/www.uspto.gov/interviewpractice.
lf attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, PHUTTHIWAT WONGWIAN, can be reached on (571) 270-5426. The fax number for this group is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO 


/D. T./
Examiner, AU 3747

/PHUTTHIWAT WONGWIAN/Supervisory Patent Examiner, Art Unit 3747